Continuation of 12.

NOTE:

Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach “each filter comprising the number of learnable parameters arranged in different random configurations on the filter” because the method taught by David is different than the example described in the instant application specification para. 0049.
However, David teaches “Some embodiments of the invention balance randomization (achieved by randomly selecting filters during recombination) with a constrained (non-random) recursive or propagating error correction mutation values that correct errors in the neuron weights” (see para. 0042), “Whereas conventional random mutation values cause GAs to oscillate wildly, some embodiments of the invention stabilize GAs by mutating weights by values shifted or corrected based on their errors” (para. 0045), that “the mutation would involve random modifications to the values of learning rate and momentum within the pre-specified reasonable ranges” (para. 0046) and “To expand the relatively smaller search space of the error correction models, some embodiments of the invention may perform additional mutations of the chromosome 304, for example, setting a sparse random subset (e.g., 1%) of the CNN weights to zero, to random values, or adding random values (e.g., noise). Zeroing mutations in mutated chromosome 306 may decrease or reset active connections and regularize the NN to correct false connections and prevent false correlations due to “over-training.” In this way, correct correlations will propagate to mutated chromosomes 306 and incorrect correlations will fade away.” (para. 0047).  This is within the broadest reasonable interpretation of “each filter comprising the number of learnable parameters arranged in different random configurations on the filter”.

Applicant’s further arguments are drawn to the proposed amendments to the claims, which have not been entered for the reasons given above.



/GEORGE GIROUX/Primary Examiner, Art Unit 2128